DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8, 26 and the species of claim 26 being lectin, in the reply filed on 8/30/2022 is acknowledged.
Claims 10-12, 14-16, 18, 19, 21-23, 27, 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/20/22.
Claims 1-4, 6-8 and 26 have been considered on the merits herein. 
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 at step (iii) was amended to change “in” to “from”; however, “in” is appropriate and should be amended back to “in”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicants claim a marker that is indicative of fertility status, wherein the expression of the marker correlates with fertility status and the marker is an Fc receptor or a marker whose expression correlates with FcR expression or both; however, the specification does not contain an adequate description for the entire scope of this limitation and thus the claim.  Applicant exemplifies, as the only FcR markers to be or comprise a lectin protein or a fucose-binding lectin protein (0150). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6-8, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step (v) recites the limitation "the sperm sample"; however the sample in claim 1 is consistently, at all previous recitations, referred to as the “semen sample” and thus, there is insufficient antecedent basis for the limitation of “sperm sample” in the claim.
Claim 1 at step (v) is drawn to selecting a time point where the sperm display a minimum level of expression of the marker, yet also claims that the time point of step (v) is from about 20 minutes before or after the minimum level of expression. It is not clear how selecting the time point is when the sperm display the minimum level of expression but also 20 minutes before or after the minimum. The claim does not distinctly claim applicants invention regarding what the “time point” is.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a naturally occurring phenomenon based upon law of nature, i.e. the fertility status of a semen based upon marker level expression which correlates with fertility, determined using mental steps ii-v and thus an abstract idea, i.e. also a judicial exception.  Thus, the claimed invention is directed to a naturally occurring correlation of fertility marker expression over time, i.e. a law of nature or natural phenomenon with an abstract idea, which are both judicial exceptions. The correlation is based upon the levels of a naturally occurring marker expression of sperm in a sample over time and therefore, includes a natural phenomenon which exists in principle apart from any human action and thus simply describes a relation set forth by a natural law. 
 	Next, one must evaluate whether the claims as a whole integrate the judicial exception into a practical application, thereby imposing a meaningful limit on the judicial exception.   Thus, one must identify whether there are any additional elements recited in the claim beyond the judicial exception. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Applicant claims providing a semen sample and monitoring and determining time points at which expression levels of a marker change, which are all considered to be mental steps. The
phenomenon occurs naturally over time. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception
because the additional steps are simply mental steps of monitoring and determining.
The claim essentially sets forth a law of nature with generalized instructions to apply it
to other semen samples which can be process for artificial insemination.
There is no step which integrates the natural phenomenon and abstract idea into a specific process. The step of providing a sample and incubating is considered to be extra-solution activity, i.e. is performed to gather data for the mental step analysis in claims ii-v and thus is a necessary precursor for uses of the recited exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require selecting a marker, detecting the level of marker at a plurality of time points, determining a time point, selecting a time point which are considered to be mental steps/abstract idea. The claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in the scientific community, i.e. measuring a fertility marker to provide a time for further processing. The judicial exceptions are not integrated into a practical application because steps i-v to not impose a meaningful limit on the judicial exception because essentially, appending conventional steps such as applicants step i-v) drawn to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible. Detecting the expression levels of fertility markers is routine and conventional in art, in addition, to determining and selecting a time point where marker expression changes. As claimed, one merely determines whether a sample has a particular level of expression. Determining the level of marker expression in the sample merely instructs scientists to use a well-known detecting technique at a high level of generality and therefore there is no meaningful limitation which is unconventional to detect the marker. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-8, 26 is/are determined to be directed to a judicial exception. 
For these reasons the claims are rejected under section 101 as being directed tonon-statutory subject matter. 
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 6-8, 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-16 of copending Application No. 17059946 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are both drawn to method of determining a fertility status of a sperm sample comprising, providing a sperm sample and wherein the samples are incubating under controlled conditions, selecting a marker indicative of fertility status, wherein expression of marker changes with time, determining the level of expression of the marker at a plurality of time points, determining a time point for when sperm display a maximum level of the marker, selecting time a point for processing semen.  The markers are Fc receptors.  It is noted that the instant application determines a minimum expression level as well; however, this would obvious given that the methods are kinetic biomarker assays wherein the levels are detected over a plurality of time points. Thus, one would be able to determine the minimum and maximum expression levels.   The inventions are obvious variants of the assay methods. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-4, 6-8, 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-17 of copending Application No. 16691004 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are both drawn to a method comprising providing a sperm sample and incubating at temperatures of about 40°C, selecting and assaying a marker, i.e. lectin, wherein expression of the marker changes with time, determining the level of expression of the marker over time, determining a time point for processing semen for fertilization or freezing.  It is noted that the instant application determines a minimum expression level as well; however, this would obvious given that the methods are kinetic model biomarker assays wherein the levels are detected over a plurality of time points. Thus, one would be able to determine the minimum and maximum expression levels.   The inventions are obvious variants of the assay methods. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-8, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9 of U.S. Patent No. 10527607. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are both drawn to method of determining a fertility status of a sperm sample comprising, providing a sperm sample and wherein the samples are incubating a temperatures of about 30 to 40°C, assaying a marker indicative of fertility status wherein the marker is an Fc receptor and its expression changes with time, determining the level of expression of the marker at a plurality of time points, determining a time point for processing semen, wherein the sperm has peak fertility.  It is noted that the instant application determines a minimum expression level as well; however, this would obvious given that the methods are kinetic biomarker assays wherein the levels are detected over a plurality of time points.

Claims 1-4, 6-8, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 20, 24 of U.S. Patent No. 9383369. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are both drawn to method, providing a sperm sample and wherein the samples are incubating under controlled conditions, selecting a marker indicative of fertility status, wherein expression of marker changes with time, determining the level of expression of the marker at a plurality of time points, determining a time point for when sperm display a maximum level of the marker, selecting time a point for processing semen.  The markers are cell surface receptors.  It is noted that the instant application determines a minimum expression level; however, this would obvious given that the methods are kinetic biomarker assays wherein the levels are detected over a plurality of time points and US’369 includes a time point which is 95% less than the maximum expression, which could be interpreted as the minimum time point or one which is 20 minutes after the minimum. Thus, one would be able to determine the minimum and maximum expression levels.   The inventions are obvious variants of the assay methods. 

Claims 1-4, 6-8, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10416152. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are both drawn to method, providing a sperm sample and wherein the samples are incubating under controlled conditions, selecting a marker indicative of fertility status, i.e. lectin, wherein expression of marker changes with time, determining the level of expression of the marker at a plurality of time points, determining a time point for when sperm display a maximum level of the marker, selecting time a point for processing semen.  It is noted that the instant application determines a minimum expression level; however, this would obvious given that the methods are kinetic biomarker assays wherein the levels are detected over a plurality of time points and US’369 includes a time point which is 95% less than the maximum expression, which could be interpreted as the minimum time point or one which is 20 minutes after the minimum. Thus, one would be able to determine the minimum and maximum expression levels.   The inventions are obvious variants of the assay methods. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA2772889 (IDS) to Cohen. 
Cohen teaches a method for determining an optimum time for utilizing a human sperm sample for fertilization in human assisted reproduction, or storage therefore, comprising 
providing a semen sample from a male subject to be tested and incubating the sample under controlled conditions; 
selecting a marker that is indicative of fertility status of sperm, wherein expression of the marker correlates with fertility status of the sperm, and wherein the marker is Fc receptor (FcR) or a marker whose expression correlates with FcR expression or both, i.e. selecting a marker indicative of fertility status which is disclosed to be lectin (p. 10, last parag., p. 12, 2nd parag., p. 15, 1st full parag., 3rd and 4th parag.-p. 16, p. 23, 2nd parag.-p.17, p. 24, 2nd full parag.-p. 25);
detecting the level of expression of the FcR or a marker whose expression correlates with FcR expression or both by sperm from the semen sample at a plurality of time points, i.e. detecting the level of expression of the marker at a plurality of time points during incubation (p. 10, last parag., p. 13, last parag.-p. 14, whole page, p. 15, 1st full parag, 3rd and 4th parag.-p. 16, p. 23, 2nd parag.-p.17, p. 24, 2nd full parag-p.25, whole page-p.26); 
determining the time point at which the sperm in the semen sample express the FcR or a marker whose expression correlates with FcR expression or both at about a maximum or a predetermined level that correlates to approaching a maximum of FcR expression of the sperm, i.e. determining a time point at which the sperm in the sample express the marker at a predetermined level and a maximum level correlating to fertility and further processing the sample for insemination (p. 11, parag.4-6, p. 15, 1st full parag, 3rd and 4th parag.-p. 16, p. 23, 2nd parag.-p.17, p. 24, 2nd full parag-p.25, whole page-p.26, p. 39-41); and 
selecting a time point where the sperm display a minimum level of expression of FcR or a marker whose expression correlates with FcR expression or both, and providing an optimum time for administering of the sperm sample for fertilization or freezing to provide improved pregnancy results, wherein the time point of step (v) is from about 20 minutes before to about 20 minutes after the minimum level of expression of the FcR or a marker whose expression correlates with FcR expression or both. Given that Cohen teaches assaying at time multiple points starting from the minimum to the maximum and at time intervals of 20 minutes, the limitation of selecting a time point 20 minutes before or after is met (p. 7-9, p. 11, parag.4-6, p. 15, 1st full parag, 3rd and 4th parag.-p. 16, p. 23, 2nd parag.-p.17, p. 24, 2nd full parag-p.25, whole page-p.26, p. 36-41). 
Cohen teaches assaying biomarker expression levels of a semen sample over time with respect to maximum levels and oscillatory patterns over time. The levels correlate to the performance, i.e. fertility, of the sperm obtained at a time point relative to marker expression over multiple time points including period of maximum level, or maximum change or oscillation pattern (p. 25, last parag.-p. 26, whole page). The marker expression is monitored and the time point when the expression has decreased relative to its peak expression by a percentage from up to 99%-5% as well as an earlier time point wherein the expression of the marker has increased from its minimal expression by a percentage increase of from 5-1000% is encompassed in the assay (p. 11, whole page).  The assay correlates performance, i.e. fertility, to a timepoint for preparing a semen sample for insemination/fertilization based upon the marker expression pattern (p. 26, 2nd full parag.). The assay allows one to determine minimum and maximum expression levels and allows one to accurately determine the time point after collection of the sample in which a desired trait, here fertility, is or will be associated with of the sperm relative to an earlier distinct metabolic state. The earlier distinct metabolic state need not have any relevance to the desired trait, other than it occurs at a defined number of minutes or hours before the time point during which the sperm have the desired trait. The exact timing of the occurrence of these changes varies by up to and including one hour, or by as much as several hours.  The time interval between an earlier metabolic state reflected by expression marker and the later expression of the desired trait, e.g., fertility, is constant among individual semen samples collected from various individuals, and/or the same individuals, incubated under the same conditions. This defined time interval is used in the real time methods to determine when each individual sample will express the desired trait, e.g., fertility, by monitoring expression of one or more markers. The time at which the semen sample has the desired traits and can be processed, for AI, by applying the time interval to the time at which the sperm express a marker at a specific level (p. 36-41, Fig. 20 A and B).
Regarding claims 2-4, the controlled condition is incubation at a temperature of up to 40°C to 12°C or below until it is processed for insemination (p. 24, 1st full parag., p. 53). 
Regarding claims 6-8, the marker expression is assayed at a plurality of time points at intervals ranging from any of 1-120 minutes, including 15, 20 and 30 minutes (p. 10, 3rd full parag., p. 41).  
Regarding claim 26, the marker is lectin (p. 10, last parag.). 
The reference anticipates the claimed subject matter. 

Claim(s) 1-4, 6-8, 26 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cohen (US2011/0076667). 
Cohen teaches methods of optimizing the performance of mammalian sperm for fertility applications, comprising: 
providing a semen sample from a human mammal (0074) and incubating at temperatures of 35-0°C (0241),
selecting a marker indicative of fertility status which is disclosed to be lectin (0053, 0077), 
 detecting the level of expression of the marker at a plurality of time points during incubation (0016-0028),
determining a time point at which the sperm in the sample express the marker at a predetermined level and a maximum level correlating to fertility and further processing the sample for insemination (0016-0049).  
Regarding claims 2-4, the sample is incubated at temperatures of 35-0°C (0241). 
Regarding claims 6-8, the samples are assayed for marker levels at intervals of 15, 20 and 30 minutes and time points to process are selected with respect to an earlier time point when the sample maximally expresses the marker including a decrease of 95% to 5% from the peak expression to an increase from its minimal expression by a percentage increase ranging from 5-1000% (0057-0059). Given that expression levels are assayed every 20 minutes, one would necessarily be determining a time point which would be either 20 minutes before or after the minimum expression level. 
Regarding claim 26, the marker is lectin (0053, 0077). 
The reference anticipates the claimed subject matter. 

Claim(s) 1-4, 6-8, 26 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cohen (US2012/0252000, IDS). 
Cohen teaches methods of optimizing the performance of mammalian sperm for fertility applications, comprising: 
providing a semen sample from a human mammal (0056) and incubating at temperatures of 35-0°C (0267),
selecting a marker indicative of fertility status which is disclosed to be lectin and an Fc receptor (0033, 0086, 0057), 
 detecting the level of expression of the marker at a plurality of time points during incubation (0021-24),
determining a time point at which the sperm in the sample express the marker at a predetermined level and a maximum level correlating to fertility and further processing the sample for insemination (0023-0029, 0042, 0053, 0054, 0056).  
Regarding claims 2-4, the sample is incubated at temperatures of 35-0°C (0241). 
Regarding claims 6-8, the samples are assayed for marker levels at intervals of 15, 20 and 30 minutes (0031) and time points to process are selected with respect to an earlier time point when the sample maximally expresses the marker including a decrease of 95% to 5% from the peak expression to an increase from its minimal expression by a percentage increase ranging from 5-1000% (0037-0039). Given that expression levels are assayed every 20 minutes, one would necessarily be determining a time point which would be either 20 minutes before or after the minimum expression level. 
Regarding claim 26, the marker is lectin (0033, 0086). 
The reference anticipates the claimed subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             
/TAEYOON KIM/           Primary Examiner, Art Unit 1631